Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
	
	Claims 1-3 and 8-12 are pending and under examination.



Terminal Disclaimer
The terminal disclaimer filed on 27 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,328,344 and U.S. Patent No. 9,752,141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
Priority
This application, filed on 01 June 2018, has benefit to the priority date of 01 June 2006.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Griffiths et al., Lee et al., Berka et al., Leamon et al. and  Nobile et al.

Claim(s) 1-3 and  9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (US20060078888; filed 08 October 2004) in view of  Lee et al.("Miniaturization of polymerase chain reaction." Biotechnology and Bioprocess Engineering 8.4 (2003): 213-220); Berka et al. (WO2004069849); Leamon et al. (WO2005003375; filed 28 January 2004; published 13 January 2005) and  Nobile et al.(US20050227264).
At the time the invention was made, Griffiths et al. teach microfluidic methods using water-in-oil emulsions in a modular microfluidic system (e.g. Entire Griffiths reference and para 0140, pg. 10; para 0353-0363, pg. 30-31).
 In one embodiment, Griffiths et al. teach their modular microfluidic system is used for droplet-based screening of genetic variants using a fluorogenic substrate. The screening method comprises introducing droplets comprising nucleic acid targets from one inlet channel and a plurality of droplets comprising reagents, i.e. an in vitro translation system, from a second inlet channel and merging droplets in another component of the system to yield droplets comprising target genes and reagents. The merged droplets are allowed to incubate  in a reaction in another component of the system and are subsequently fused with droplets comprising another reagent, i.e. fluorogenic enzyme substrate from another inlet channel. The fused droplets are subsequently detected and sorted in additional components of the system, wherein sorting comprises identification of  “positive” droplets exhibiting catalytic rates above a predetermined threshold value (e.g. para 0094, pg. 6; Fig. 15). 
Furthermore, Griffiths et al. teach a microfluidic device comprising individual modules, each with a specific function(e.g. A schematic representation of the microfluidic device is shown in FIG. 15…The microfluidic device consists of a series of interconnected modules. Each module has a specific function. These include modules that will produce droplets, fuse droplets, mix droplets, react droplets, detect droplets, and sort droplets (see FIG. 16) as in para 0353,pg. 30; Example 1, pg. 30-31), wherein the modules include:
A droplet generation module (e.g. 0354,pg. 30);
A droplet coalescence module ( e.g. para 0357-0358, pg. 30-31);
A droplet mixer module (e.g. para 0359, pg. 31);
A droplet reactor/delay module (e.g. comprises a delay line to provide a fixed period of time for a reaction  as in para 0360, pg. 31; serpentine channel as in Fig. 21A)
     A recharging module (e.g. para 0361,pg. 31);
A detection module (e.g. para 0362,pg. 31; Fig. 23); and
A sorting module (e.g. 0363,pg. 31; Fig. 24A-D).
 Furthermore, Griffiths et al. teach the droplets of their microfluidic methods comprising nanoliter volumes (e.g. para 00217-00220, pg. 17-18).
Regarding the limitations: wherein each of the coalescence module, the delay module, and the detection module are separate individual fluid handling modules that are combined on a fabricated substrate to perform the method and wherein the coalescence module, the delay module, and the detection module can be recombined in any order as recited in claim 1:
As noted above,  Griffiths et al. teach an integrated modular system for analysis of target nucleic acid(e.g. para 0353-0363,  pg. 30-31).
Furthermore, considering the Griffiths reference as a whole, Griffiths et al. teach their microfluidic systems include individual modules, each with a specific function, that can be used in any combination (e.g. Entire Griffiths reference and especially …The microfluidic device consists of a series of interconnected modules. Each module has a specific function. These include modules that will produce droplets, fuse droplets, mix droplets, react droplets, detect droplets, and sort droplets (see FIG. 16)…These and other modules can be used in this combination, or in other combinations as in para 0353,pg. 30). 
 Furthermore, Griffiths et al. teach their modular systems are constructed on substrates comprising different materials including a silicon chip; polymers such as PDMS and glass (e.g. Entire Griffiths reference and especially para 0344-0353, pg. 28-30; In one embodiment, at least a portion of the fluidic system is formed of silicon by etching features in a silicon chip. Technologies for precise and efficient fabrication of various fluidic systems and devices of the invention from silicon are known. In another embodiment, various components of the systems and devices of the invention can be formed of a polymer, for example, an elastomeric polymer such as polydimethylsiloxane ("PDMS"), polytetrafluoroethylene ("PTFE" or Teflon®), or the like as in para 0344, pg. 28-29; system on a glass substrate as in Fig. 17A).
 Regarding amplification by a delay module as required by claim 1:
Griffiths et al. teach amplification within a microfluidic device is known in the art (e.g. para 0336, pg. 27). Furthermore, they teach the delay module, comprising serpentine channels, allows for reactions to occur within droplets over a fixed period of time (e.g. para 0360, pg. 31; Fig. 21A).
 Additionally, Lee et al. teach methods comprising PCR reactions within serpentine channels of a microfluidic system is known in the art (e.g. Flow-Type micro PCR section, pg. 216-217; Fig. 4, pg. 218).
Therefore, as Griffiths et al. and Lee et al. both teach methods comprising PCR amplification in a microfluidic system, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for target nucleic acid analysis of Griffiths et al. comprising providing a microfluidic system of multiple separate interconnected modules, wherein the system modules are composed of different materials on a fabricated substrate and wherein the individual modules are used in any combination according to user’s choice; subjecting nucleic acid targets to droplet- based analysis in the modular system, including performing reactions within a delay module comprising serpentine channels  and to include PCR amplification within the serpentine channels of the module as taught by Lee et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for preparing nucleic acids for sequencing comprising subjecting the template to PCR amplification within individual droplets.
 Therefore, the combined teachings of Griffiths et al. and Lee et al. render obvious a method comprising: providing a first dispersed phase solution comprising reagents and a second dispersed phase  solution comprising nucleic acid templates via respective first and  second inlet channels in a coalescence module of a microfluidic device;  coalescing by the coalescence module droplets of the first and the second dispersed phase solutions to generate nanoreactor droplets; transferring the droplets from the coalescence module to a delay module; amplifying by the delay module the nucleic acids to yield amplified nucleic acids as required by claim 1.
Furthermore, the combined teachings of Griffiths et al. and Lee et al. render obvious the limitation: wherein each of the coalescence module, the delay module, and the detection module are separate individual fluid handling modules that are combined on a fabricated substrate to perform the method and wherein the coalescence module, the delay module, and the detection module can be recombined in any order as recited in claim 1.
The combined teachings of Griffiths et al. and Lee et al.  teach methods comprising using a modular microfluidic system to subject target nucleic acid to PCR amplification.
The combined teachings of Griffiths et al. and Lee et al. do not expressly teach providing amplification reagents comprising primers and microbeads as required by claim 1.
Furthermore, Griffiths et al. teach using a system comprising a detection module.
 However, the combined teachings of Griffiths et al.  and Lee et al. do not expressly teach the limitations: depositing the bead-bound amplified nucleic acids onto a solid support of a detection module for sequencing; imaging the solid support; and sequencing the bead-bound amplified nucleic acids on the solid support  as required by claim 1.
Regarding the requirements of using amplification reagents comprising primers and microbeads, imaging and sequencing nucleic acid targets:
Berka et al. teach genomic analysis comprising forming an emulsion from an aqueous solution comprising target nucleic acids, beads and PCR primers, wherein the beads comprise a diameter of 2-100 microns (e.g. The beads are suspended in aqueous reaction mixture and then encapsulated in a water-in-oil emulsion. In different aspects of the invention, … the template DNA is included in solution in the amplification reaction mixture as in lines 7-10, pg. 5; An example of an amplification reaction solution would be a PCR reaction mixture (polymerase, salts, dNTPs; see Example 2 for an example of one embodiment) and a pair of PCR primers (primer A and primer B). See, Figure 2A. In some cases, the template DNA is included in the reaction mixture as in lines 16-20, pg. 5; the capture beads are beads approximately 2 to 100 μm in diameter, or 10 to 80 μm in diameter, most preferably 20 to 40 μm in diameter as in lines 15-16, pg. 8;  with the present invention, capture beads with or without attached nucleic acid template are suspended in a heat stable water-in-oil emulsion as in lines 20-21,pg. 8).
 Furthermore, Berka et al. teach their method comprises capturing the target nucleic acids to the beads after droplet formation (e.g. The template may be captured to the bead prior to emulsification or after the emulsion has been formed as in lines 6-7, pg. 7), wherein the emulsion  comprises droplets comprising one bead and one nucleic acid template (e.g. It is contemplated that a plurality of the microreactors include only one template and one bead… The emulsion may be formed according to any suitable method known in the art as in lines 21-25, pg. 8).
Berka et al. also teach the target nucleic acid comprises DNA that is ligated with adaptors prior to analysis by their method (e.g. In a preferred embodiment, the nucleic acid template to be amplified by bead emulsion amplification is a population of DNA such as, for example, a genomic DNA library or a cDNA library. It is preferred that each member of the DNA population have a common nucleic acid sequence at the first end and a common nucleic acid sequence at a second end. This can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population as in lines 23-29, pg. 6).
Berka et al. further teach their method comprises subjecting the bead-captured nucleic acids to amplification, including PCR (e.g. After encapsulation, the template nucleic acid may be amplified, while attached or unattached to beads, by any suitable method of amplification as in lines 30-32, pg. 10; In a preferred embodiment, DNA amplification is performed by PCR. PCR according to the present invention may be performed by encapsulating the target nucleic acid with a PCR solution comprising all the necessary reagents for PCR as in lines 12-14, pg. 11).
Berka et al. teach the emulsion comprising amplicons is broken (e.g. lines 2-4, pg. 14; Example 4, pg. 27-29) and that the beads comprising amplicons are subjected to enrichment wherein beads bound to an amplicon are separated from beads that are not amplicon bound. The enriched bead population comprising amplicons is subjected to sequencing (e.g. A separation step can be used to remove most or all of the beads with no DNA, leaving an enriched population of beads with one or more species of amplified DNA. This enriched population may be analyzed by any method of sequencing such as, for example, pyrophosphate sequencing. Because the fraction of beads with one amplicon (N = 1) is enriched, any method of sequencing can be applied more efficiently as in lines 16-21, pg. 16; Example 6, pg. 30-31).
Berka et al. teach sequencing of the recovered beads on microtiter or picotiter plates (e.g. The amplicon bound beads, with the magnetic beads attached, may be used directly for sequencing. For example, separation may not be necessary if sequencing is to be performed in a microtiter or picotiter plate and the amplicon bound bead-magnetic bead complex can fit inside the well of the plate as in lines 20-24, pg. 18). 
Berka et al. teach nucleic acid analysis comprising forming an emulsion from an aqueous solution comprising target nucleic acids, beads and PCR primers; attaching, in the majority of the droplets, the microbead and the nucleic acid template (e.g. The template may be captured to the bead prior to emulsification or after the emulsion has been formed as in lines 6-7,Pg. 7); amplifying the nucleic acids with the primers to generate bead-bound amplified nucleic acids (e.g. lines 30-32, pg. 10); breaking the droplets to release the bead-bound amplified nucleic acids (e.g. lines 2-4, pg. 14; Example 4, pg. 27-29); enriching the bead-bound amplified nucleic acids from microbeads that are not bound to amplified nucleic acids (e.g. lines 16-21, pg. 16; Example 6, pg. 30-31); and depositing the bead-bound amplified nucleic acids onto a solid support for sequencing (e.g. lines 20-24, pg. 18).
Additionally, like Berka et al., Leamon et al. teach PCR amplification of target nucleic acid in an emulsion comprising capture of nucleic acid targets by barcoded primers that are conjugated to beads. Leamon et al. also teach methods comprising breaking the emulsion after amplification, bead enrichment and recovery comprising  distribution of in microtiter plates and sequencing by pyrosequencing (e.g. Entire Leamon reference and especially lines 3-24, pg. 4; lines 18-26, pg. 28; Amplification; breaking the emulsion  and bead recovery, pg. 31-38).
Furthermore, Leamon et al. teach the sequencing process takes place in a fluidic apparatus connected with an imaging system that facilitates detection of target nucleic acid (e.g. Entire Leamon reference and especially picotiter plate in detection component as in lines 25-33, pg. 4- lines 1-3, pg. 5; Detection means section as in lines 14, pg. 67- line 2, pg. 69; The in-house sequencing instrument included three major assemblies: a fluidics subsystem, a PTP cartridge/flow chamber, and an imaging subsystem as in Step 9: Sequencing instrument section, lines 16-33,pg. 143-lines 1-3, pg. 144).
Therefore, as both Berka et al. and Leamon et al. teach emulsion-based PCR of target nucleic acids using barcoded primers conjugated to beads followed by pyrosequencing in picotiter plates,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Berka et al. to include sequencing in an apparatus comprising systems  that facilitate imaging and sequencing of target nucleic acid as taught by Leamon et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for preparing nucleic acids for sequencing comprising subjecting the template to PCR amplification within individual droplets followed by pyrosequencing.
 Regarding analysis in a microfluidic system:
Berka et al. teach their PCR amplification methods include continuous flow amplification (e.g. lines 18-24, pg. 19; claim 10).
Furthermore, Leamon et al. teach detection by imaging and sequencing in a microfluidic system (e.g. Step 9: Sequencing instrument section, lines 16-33,pg. 143-lines 1-3, pg. 144).
Additionally, at the time the invention was made, Nobile et al. teach a method of emulsion-based amplification comprising flowing PCR reaction solution comprising target DNA conjugated beads into a continuous flow of emulsion oil through fluidic channels of their device, resulting in droplets comprising PCR reaction mixture of DNA template bound to beads and PCR reagents. The resulting emulsion is subsequently flowed to a PCR thermal processing device for amplification (e.g. para 0011-0014, pg. 1-2; PCR according to the present invention may be performed by encapsulating the target nucleic acid with a PCR Solution comprising all the necessary reagents for PCR. Then, PCR may be accomplished by exposing the emulsion to any Suitable thermal processing regimen known in the art as in para 0066, pg. 5; para 0077, pg. 6; para 0088, pg. 7).
Therefore, as Berka et al., Leamon et al. and Nobile et al. all teach emulsion-based PCR of target nucleic acids,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Berka et al. and Leamon et al. to include flowing the droplets comprising sample and PCR reagents through a microfluidic device to expose the droplets to thermocycling conditions as taught by Nobile et al. as a skilled artisan would have recognized the simple substitution of one emulsion amplification technique with another would yield the predictable outcome of a method for preparing nucleic acids for sequencing.
 Furthermore, as Griffiths et al., Berka et al., Leamon et al., and Nobile et al. all teach methods comprising forming emulsions comprising target nucleic acids and reagents in fluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the microfluidic method of Griffiths et al. and Lee et al. comprising using an integrated modular system to provide a droplet population comprising nucleic acid targets and a separate droplet population comprising reagents to facilitate amplification, wherein the droplets comprise nanoliter volumes; to facilitate coalescing the two droplet populations prior to reaction, i.e. amplification, using the droplet coalescer module; to subject the merged droplets to reaction using the delay module, and to detect the resulting products using the detection module  and to include the teachings of Berka et al., Leamon et al. and Nobile et al. comprising microfluidic methods for PCR amplification using amplification reagents comprising primers and microbeads and using a microfluidic device for detection comprising systems that facilitate imaging and pyrosequencing of target nucleic acid in a microfluidic system because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for preparing nucleic acids for sequencing.
	Therefore, the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. render obvious claim 1.
As Berka et al. teach target DNA (e.g. lines 7-10, lines 16-20, pg. 5; lines 23-29, pg. 6), the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. render obvious claim 2.
Furthermore, as Berka et al. teach whole genome analysis (e.g. The present invention provides for a method of amplifying a plurality of nucleic acids (e.g., each sequence of a DNA library, transcriptome, or genome) as in lines 13-14, pg. 2),  the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. render obvious claim 3.
Berka et al. teach the beads are polymers (e.g. lines 6-14, pg. 8).
 Therefore, the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al.  render obvious the limitation: method of claim 1, wherein the microbeads comprise a polymer as recited in claim 9.
As Griffiths et al. teach a microfluidic method using water-in-oil emulsions (e.g. para 0140, pg. 10; para 0354, pg. 30), the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. render obvious claim 10.
Furthermore, as the combined teachings of Griffiths et al. and Lee et al. render obvious PCR amplification in a delay module of a microfluidic system and Nobile et al. teach droplet-based amplification in a microfluidic device, the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. render obvious claims 11 and 12.




Griffiths et al., Lee et al., Berka et al., Leamon et al., Nobile et al. and Oliphant et al.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffiths et al., Lee et al., Berka et al., Leamon et al. and  Nobile et al., as applied to claims 1-3 and 9-12 above, and further in view of Oliphant et al. (US20030108900) .
The combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. as applied above are incorporated in this rejection.
The combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and  Nobile et al. render obvious a droplet-based method of preparing nucleic acids for sequencing comprising using a modular microfluidic system comprising a droplet coalescence module, a delay module which facilitates PCR amplification of sample and a detection module.
Furthermore, Berka et al. teach the target nucleic acid comprises DNA that is ligated with adaptors prior to analysis by their method (e.g. In a preferred embodiment, the nucleic acid template to be amplified by bead emulsion amplification is a population of DNA such as, for example, a genomic DNA library or a cDNA library. It is preferred that each member of the DNA population have a common nucleic acid sequence at the first end and a common nucleic acid sequence at a second end. This can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population as in lines 23-29, pg. 6).
However, the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and  Nobile et al. do not expressly teach claim 8.
Oliphant et al. teach multiplexed analysis of nucleic acid. Furthermore, Oliphant et al. teach their multiplexed analysis is facilitated with primers comprising unique tags. Furthermore, they teach the primers may be immobilized to a bead (e.g. para 0016-0017, pg. 2; para 0248, pg. 21; para 0259-0260, pg. 22).
Oliphant et al. also teach other types of distinguishing labels, such as barcodes, are known in the art (e.g.  The terms "barcodes", "adapters", "addresses", tags" and "zipcodes" have all been used to describe artificial sequences that are added to amplicons to allow separation of nucleic acid fragment pools as in para 0057, pg. 6).
 	Therefore, although Oliphant et al. do not expressly teach primers comprising unique identifier sequences, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Oliphant et al. comprising amplification of target nucleic acid using tagged primers as taught in one embodiment and to include a barcode as the tag sequence as taught in a different embodiment of Oliphant et al. because a skilled artisan would have recognized that this would have amounted to the simple substitution of one type of tag  for another to yield the predictable result of a method for preparing nucleic acids comprising subjecting the template to PCR amplification with tagged primers.
Furthermore, as Berka et al., Leamon et al. and Oliphant et al. all teach multiplexed analysis of nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Griffiths et al., Lee et al., Berka et al., Leamon et al. and  Nobile et al.  comprising forming an emulsion from an aqueous solution comprising target nucleic acids, beads and PCR primers and to include amplification using primers comprising unique identifiers as taught by Oliphant et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for preparing nucleic acids for sequencing comprising providing an emulsion comprising bead-captured template DNA and subjecting the template to PCR amplification within individual droplets.
	 Therefore, the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al.,  Nobile et al. and Oliphant et al. render claim 8 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 10,927,407
Claim(s) 1-3 and  8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,927,407  in view of Griffiths et al. (US20060078888; filed 08 October 2004); Lee et al.("Miniaturization of polymerase chain reaction." Biotechnology and Bioprocess Engineering 8.4 (2003): 213-220); Berka et al. (WO2004069849); Leamon et al. (WO2005003375; filed 28 January 2004; published 13 January 2005);  Nobile et al.(US20050227264) and Oliphant et al. (US20030108900) .
Claims 1-19 of U.S. Patent No. 10,927,407 recite a method for nucleic acid analysis in aqueous droplets comprising forming droplets comprising target nucleic acid and primer reagents in one component of a system; subjecting target nucleic acid  to amplification in another component of a system and detecting amplification product in another component of a system.
Claims 1-19 of U.S. Patent No. 10,927,407 do not expressly teach using a modular microfluidic system; providing primers and microbeads as amplification reagents  or detection comprising imaging and sequencing on a solid support as recited in the instant invention.
 However, these features are known in the art. As discussed in the current rejections, Griffiths et al. teach methods are known in the art comprising providing a microfluidic system comprising multiple separate interconnected modules, wherein the system modules are composed of different materials on a fabricated substrate; wherein each module has a specific function and wherein the individual modules are used in any combination according to user’s choice.
Therefore, the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. render obvious claims 1-3 and 9-12. Furthermore, the combined teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al.,  Nobile et al. and Oliphant et al. render claim 8 obvious.
Therefore, as 1-19 of U.S. Patent No. 10,927,407 and the teachings of Griffiths et al., Lee et al., Berka et al., Leamon et al. and Nobile et al. all teach droplet- based nucleic acid analysis, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claims 1-19 of U.S. Patent No. 10,927,407 and to include the teachings of  Griffiths et al., Lee et al., Berka et al., Leamon et al.,  Nobile et al.  and Oliphant et al.  comprising forming an emulsion from an aqueous solution comprising target nucleic acids, beads and PCR primers comprising unique identifiers because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for preparing nucleic acids for sequencing comprising providing an emulsion comprising bead-captured template DNA and subjecting the template to PCR amplification within individual droplets.



Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
As the terminal disclaimer filed on 27 July 2022 is approved,  the double patenting rejections over U.S. Patent No. 9,328,344 and U.S. Patent No. 9,752,141 are withdrawn.
	However, the double patenting rejection over U.S. Patent No. 10,927,407  in view of Griffiths et al.; Lee et al.; Berka et al.; Leamon et al.;  Nobile et al. and Oliphant et al. is applied over the amended claims.
Applicants present arguments that the previously cited art does not teach the amended claims.  These arguments are not persuasive.
As discussed in the current rejections, considering the Griffiths reference as a whole, Griffiths et al. teach microfluidic systems including individual modules, each with a specific function (e.g. Entire Griffiths reference and especially …The microfluidic device consists of a series of interconnected modules. Each module has a specific function. These include modules that will produce droplets, fuse droplets, mix droplets, react droplets, detect droplets, and sort droplets (see FIG. 16) as in para 0353,pg. 30; para 0353-0363,  Example 1, pg. 30-31). Furthermore, Griffiths et al. teach their modular systems can be used in any combination (e.g. Entire Griffiths reference and especially …These and other modules can be used in this combination, or in other combinations as in para 0353,pg. 30).  Furthermore, Griffiths et al. teach their modular systems are constructed on substrates comprising different materials including a silicon chip; polymers such as PDMS and glass (e.g. Entire Griffiths reference and especially para 0344-0352, pg. 28-30; system on a glass substrate as in Fig. 17A).
 Therefore, these teachings of Griffiths are applied to amended claim 1. Furthermore, the additional teachings of Lee et al.; Berka et al.; Leamon et al.;  Nobile et al. and Oliphant et al. are applied to meet the requirements of the amended claims, as discussed in the current rejections.





Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639